IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00402-CV

THE HOUSING AUTHORITY
OF THE CITY OF CORSICANA TEXAS,
                                                         Appellant
v.

GLENDA CLEVELAND & ALL OCCUPANTS,
                                                         Appellees



                            From the County Court
                            Navarro County, Texas
                            Trial Court No. CO 9400


                         MEMORANDUM OPINION


      The Housing Authority of the City of Corsicana attempts to appeal from the trial

court’s judgment denying the Housing Authority’s petition for forcible detainer. By

letter dated November 16, 2012, the Clerk of this Court notified the Housing Authority

that the appeal was subject to dismissal because it appeared that the notice of appeal

was untimely. See TEX. R. APP. P. 26.1(a). The Clerk also warned the Housing Authority
that the appeal would be dismissed unless, within 21 days of the date of the letter, a

response was filed showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3.

       We received a response from the Housing Authority indicating that the delay in

filing the appeal was due to the lower court’s failure to file findings of fact and

conclusions of law as requested. If a party files a request for findings of fact and

conclusions of law that extends the time in which to file the notice of appeal, the notice

of appeal must still be filed within 90 days after the judgment is signed. TEX. R. APP. P.

26.1(a)(4). The judgment was signed on June 14, 2012, and the notice of appeal was filed

on October 22, 2012. The notice of appeal was not filed within 90 days after the

judgment was signed.         The response from the Housing Authority does not show

grounds for continuing the appeal.

       Accordingly, this appeal is dismissed.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 7, 2013
[CV06]




The Housing Authority of The City of Corsicana, Texas v. Cleveland                  Page 2